"There shall be no imprisonment for debt, in this State, except in cases of fraud." Constitution Art. 1, sec. 16.
The words "except in cases of fraud," are very broad and we declare our opinion to be, that they comprehend, not only fraud in attempting to hinder, delay and defeat the collection of a debt by concealing property and other fraudulent devices but embraces also, fraud in making the contract — false representations for instance, and fraud in incurring the liability, for instance, when an administrator commits a fraud by applying the funds of the estate to his own use, paying his own debts and the like.
The subject does not admit of much amplification. The words are broad, and we give to them their full meaning in order to discourage fraud in any form or shape. In support of this conclusion we rely upon the opinion delivered by C. J. WINSLOW of the Supreme Court of New Jersey, ex parteClarke 1 Spencer 648, for which reference we are indebted to the diligence of Mr. Collins, who as amicus curiae filed a brief, in aid of the very meagre arguments, made when the case was heard, for which reason it was held under advisari for several terms. The principle involved was of very great importance, yet, as the amount was trifling, the counsel employed by the parties paid no further attention to the case. In the duty of making an application of the general principle, "there shall be no imprisonment for debt except in cases of fraud," we have this question, Is every administrator, who at the suit of a creditor or of a distributee, is not able to account for the assets of the estate, to be treated as if he was guilty of fraud? *Page 387 
The judgment of a creditor or distributee fixes him with assets and if it be proved that he has the money in hand, he will be ordered to pay the fund into Court, but suppose, he is merely fixed with assets, and there is no telling from the pleading and affidavits, whether he has embezzled the funds, and put the money into his own pocket, or has lost the assets by negligence in failing to collect notes due to the estate, owing to the stay laws and other disturbing causes, incident to the late war, it would be hard a measure to treat him as a dishonest man, excluded because of fraud, from the provision of the Constitution
At one time it was held by the Courts in England, "when an administrator pleads plene administravit and assets are found to the amount of say, $100, he is fixed with assets for the whole amount of the debt, because of his false pleading, in like manner as he was fined de bonis propriis by a plea of payment by himself and rendered against him because of the fraud. But the Courts under the enlightened views of Lord KENYON, seeing that an administrator was sometimes fixed with assets, by reason of "ill pleading" or of ignorance as to priority of debts, or of negligence in respect to the collection of the debts due to his intestate adopted the rule which has ever since been the law. If an administrator pleads plene administravit, and you fix him with assets to the amount of $100, that is as far as you can charge him, de bonis propriis. See Williams' Notes to Sanders' Reports, 219, 337.
Apply these principles to our case, the administrator is fixed with assets to the amount of $308.88. Has he embezzled that amount, and put it into his own pocket? We have no proof of the charge and our decision is, that an administrator although fixed with assets, which should be forthcoming, is not thereby found guilty of fraud, so as to exclude him from the privilege of being exempted by the Constitution from being imprisoned for debt, and is not to be treated as a dishonest debtor.
The exception to the affidavit is, "It does not set forth how *Page 388 
the funds have been misapplied." It may have been by embezzlement, or it may have been by neglect.
We concur with his Honor, that the order of the Probate Court ought to have been vacated.
This will be certified.
PER CURIAM.                           Judgment affirmed.